         Case 1:12-cr-00031-VM Document 1775
                                        1774 Filed 12/11/20
                                                    12/10/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                  United States Attorney
                                                  Southern District of New York
                                                  The Silvio J. Mollo Building
                                                  One Saint Andrew’s Plaza
                                                  New York, New York 10007            12/11/2020
                                                   December 10, 2020

BY ECF
Honorable Victor Marrero
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:    United States v. Jose Munoz,
              12 Cr. 31 (VM); 20 Cv. 8436 (VM)

Dear Judge Marrero:

        The Government respectfully requests an additional 60 days to respond to Munoz’s
motion pursuant to 28 U.S.C. § 2255 to vacate his sentence. The Government’s response is
currently due on December 14, 2020. This is the Government’s first request for an adjournment.
The additional time will enable the Government to further examine the record, review the
relevant case materials, and draft its response to Munoz’s motion.


                                                   Respectfully Submitted,

                                                   AUDREY STRAUSS
                                                   Acting United States Attorney

                                           By:     /s/ Michael Gerber
                                                   Michael Gerber
                                                   Assistant United States Attorney
                                                   (212) 637-2470

Cc: Jose Munoz (by mail)

                                             The request for a 60-day extension is
                                             granted.




                                             12/11/2020
